Citation Nr: 1635425	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to a compensable rating for radiculopathy of the right lower extremity, prior to November 30, 2010; in excess of 20 percent for the period from November 30, 2010 to October 31, 2015; and in excess of 60 percent since October 31, 2015.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1981 to August 1981.  

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and October 2009 rating decisions of the Columbia, South, Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

A May 2011 rating decision increased the rating for the Veteran's service-connected right lower extremity radiculopathy to 20 percent, effective November 30, 2010.  

In April 2015, the Board determined that the Veteran had timely appealed a claim of service connection for a knee disability.  At that time, the Board also remanded the radiculopathy claim for additional development.  

While the case was in remand status, in a December 2015 rating decision, the rating for right lower extremity radiculopathy was increased to 60 percent, effective October 31, 2015.  

The issues of entitlement to service connection for a knee disability and to a rating in excess of 60 percent for radiculopathy of the right lower extremity being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's radiculopathy of the right lower extremity has at least resulted in neurologic disability analogous to severe incomplete paralysis of the sciatic nerve, prior to October 31, 2015.  



CONCLUSION OF LAW

The criteria for a 60 percent rating for radiculopathy of the right lower extremity, prior to October 31, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Under Diagnostic Code 8520, sciatic nerve disabilities are rated as 80 percent disabling where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated as 20 percent disabling.  Mild incomplete paralysis is rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

II.  Analysis

The Veteran seeks a higher rating for radiculopathy of the right lower extremity associated with his service-connected lumbar spine disability.  Staged ratings have been assigned.  A noncompensable rating is assigned, prior to November 30, 2010, a 20 percent rating is assigned for the period from November 30, 2010 to October 31, 2015, and a 60 percent rating is assigned since October 31, 2015.  

The Board notes that the increase to 60 percent was based on the October 2015 VA examination report reflecting that radiculopathy in the right lower extremity results in severe pain, numbness, and paresthesias and/or dysesthesias.  These findings are not dissimilar from the findings reported prior to the October 2015 VA examination reflecting severe radiculopathy of the right lower extremity.  

For example, in an August 2009 submission, the Veteran stated that following laser surgery on his back in 2008, pain medication allowed him to function normally only for a short period until the return of severe pain, numbness, tingling, and pain radiating to his right lower extremity, which was unbearable, at times.  The Board notes that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria, which applies in this case.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

Moreover, and consistent with the Veteran's August 2009 submission, both the September 2010 VA examination report and the October 2015 VA examination report reflect that radiating pain to his lower extremities affects his ability to walk, to such an extent that he requires the use of a cane.  In addition, VA treatment records in June 2011 reflect complaints of chronic back pain radiating down the right leg, with increased pain at night disrupting sleep.  A June 2014 record reflects an assessment of lumbar radiculitis and a pain score of "6."  

Further, as reflected in the RO's assignment of a temporary total evaluation assigned for his lumbar spine disability from May 27, 2011 to July 1, 2011, the Veteran underwent spinal fusion.  A March 2013 VA treatment record notes pain in the right lower back that radiated to the right gluteal region and occasionally along the back of the thigh to the knee, and records in December 2013 note significant, constant, right low back pain radiating to the gluteal area and anteriorly, with only minimal improvement in his radicular pain since back surgeries.  An October 2014 record notes pain radiating to the right posterior thigh up to the knee, as well as intermittent isolated paresthesias in the right big toe and dorsum of the foot up to the ankle.  

In view of the evidence, the Board finds that the Veteran's disability picture due to radiculopathy of the right lower extremity more closely approximates to the criteria for a 60 percent rating, for the entire appeal period, prior to October 31, 2015.  Thus, at the least, the evidence shows that the Veteran's service-connected radiculopathy of the right lower extremity has been manifested by severe incomplete paralysis of the sciatic nerve prior to October 31, 2015; and accordingly, at least a 60 percent rating is warranted for the Veteran's radiculopathy of the right lower extremity based on severe disability. 

The issue remains, however, as to whether a rating in excess of 60 percent is warranted for radiculopathy of the right lower extremity.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  This intermediary grant of benefits will not prejudice the Veteran.  


ORDER

A 60 percent rating for radiculopathy of the right lower extremity is granted, prior to October 31, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran's radiculopathy of the right lower extremity is assigned a 60 percent rating, which contemplates severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Although no muscle atrophy in the right lower extremity is noted in the October 2015 VA examination report, sensation to light touch was reported to be absent in the lower leg/ankle and foot/toes, and it was noted that he requires use of an assistive device to prevent falls.  It is unclear whether there is complete paralysis of the sciatic nerve manifested by a foot that dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost.  As such, a new VA examination is warranted.  

With respect to service connection for a bilateral knee disability, the May 2009 VA examination report reflects a diagnosis of degenerative joint disease.  Although the opinion provided was that the knee disability is not related to service but instead, occurred gradually over time due to chronic wear and tear after service, an opinion was not provided with respect to whether this occurred due to the Veteran's service-connected back disability.  In that respect, VA treatment records in June 2011 reflecting that he underwent an L4-S1 decompression and fusion, note post-operative right knee pain, for which a brace was prescribed, and a knee replacement in the future was noted.  As such, the evidence is not completely adequate for a determination.  Thus, a new VA examination is warranted with respect to the nature and etiology of a knee disability, to include as secondary to the service-connected back disability.  

Prior to the above examinations, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records, since December 2015, that have not already been associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected radiculopathy of the right lower extremity.  The entire claims file must be reviewed by the examiner. 

All signs and symptoms necessary for rating the Veteran's radiculopathy of the right lower extremity must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's radiculopathy of the right lower extremity, to include any impact on occupational functioning.

The examiner should specifically address whether the disability results in complete paralysis of the affected nerve, including whether the right foot dangles and drops, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.

A rationale should be provided for all opinions expressed.  

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a knee disability, to include arthritis, is caused by or aggravated by service-connected lumbar spine degenerative disc disease with spondylosis, status post L4-S1 fusion, and associated radiculopathy of the lower extremities.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


